         Case 5:18-cr-00227-SLP Document 84 Filed 03/08/19 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                  )
                                           )
                     Plaintiff,            )
                                           )
v.                                         )              Case No. CR-18-227-SLP
                                           )
                                           )
                                           )
JOSEPH MALDONADO-PASSAGE,                  )
                                           )
                     Defendant.            )

                  OBJECTION TO RULE 404(b) NOTICE - DOC. 64
       Counsel for defendant Joseph Maldonado-Passage, submit the following objection to

the government’s Notice of Intent to Introduce Rule 404(b) Evidence, Doc. 64, filed March

5, 2019. In the notice, the government advises it will seek to introduce a recorded
conversation between Mr. Maldonado-Passage and Individual 2 in which Mr.

Maldonado-Passage discusses “the prospect of paying the same undercover FBI agent to

commit arson.” (Doc. 64 at 2). This evidence fails to meet 404(b)'s requirements.
       First, the government’s suggested purpose under Rule 404(b) is for “opportunity,

intent, plan, and knowledge for using the undercover agent to murder C.B.” Id. at 3. The
purported “victim” of a hypothetical arson was not C.B. The conversation occurred months
after the meeting in December of 2018 as alleged in Count 2. Notably, nothing came of this

recorded phone conversation regarding arson. These differences render the evidence
irrelevant and highly prejudicial under the second and third Huddleston v. United States, 485
U.S. 681, 691-92 (1988) factors.

       The government’s reliance on United States v. West, 898 F.2d 1493, 1499 (11th Cir.
1990) is misplaced. The Court in West did not admit the comment about the “next hit on the

parade” as a prior wrongful act. It was admitted as relevant to the defendant’s criminal intent
         Case 5:18-cr-00227-SLP Document 84 Filed 03/08/19 Page 2 of 2



because the suggestion of a “next” hit presupposes a “first” hit. Id. at 1499. The
hypothetical arson is not related to the alleged murder for hire. Mr. Maldonado-Passage

objects to the introduction of this evidence under any theory proffered by the government.
It fails to meet 404(b) and it is irrelevant and highly prejudicial under Rule 403. If the Court

admits this evidence, Mr. Maldonado-Passage requests a limiting instruction.
                                    Respectfully submitted,

                                    s/ William P. Earley
                                    WILLIAM P. EARLEY
                                    Bar Number 11293
                                    KYLE E. WACKENHEIM
                                    Bar Number 30760
                                    ASSISTANT FEDERAL PUBLIC DEFENDERS
                                    SUITE 109, 215 DEAN A. McGEE AVENUE
                                    OKLAHOMA CITY, OKLAHOMA 73102
                                    (405)609-5930 FAX (405) 609-5932
                                    COUNSEL FOR DEFENDANT


                              CERTIFICATE OF SERVICE
        I hereby certify that on this the 8th day of March, 2019, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic filing to the following ECF registrants: Amanda Green and Charles
Brown, Assistant United States Attorneys.


                                    s/ William P. Earley
                                    WILLIAM P. EARLEY




                                               2
